     8:19-cr-00286-JFB-MDN Doc # 104 Filed: 02/12/21 Page 1 of 2 - Page ID # 352


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                      8:19CR286
                        Plaintiff,

          vs.                                            FINAL ORDER OF FORFEITURE OF
                                                               CERTAIN PROPERETY
 ALEJANDRO MERCADO-GARCIA,
 JACINTO NORIEGA-ULLOA, and
 FRANCISCO CARRILLO-NORIEGA,

                        Defendants.


         This matter is before the Court upon the United States of America=s Motion for

Final Order of Forfeiture regarding Certain Property (Filing No. 103). The Court reviews

the record in this case and, being duly advised in the premises, finds as follows:

1.       On November 30, 2020, the Court entered a Preliminary Order of Forfeiture (Filing

         No. 86), forfeiting defendants’ interests in:

         (1) the real property located at 4931 South 50th Street, Omaha,
         Nebraska,68117,
         (2) $21,100.00 U.S. currency seized from 4931 South 50th Street;
         (3) a 2015 Jeep Compass, VIN: 1C4NJDBB6FD240373 registered to
         Francisco Carrillo-Noriega; and,
         (4) a 2016 Toyota Tacoma LTD, VIN: 3TMGZ5AN7GM039333 registered
         to Jacinto Noriega Ulloa.

2.       The United States sent written notice to all third parties asserting a legal interest

         in the property, including Westlake Financial. (Filing Nos. 87 and 88). The Notice

         included a copy of the Court’s Preliminary Order of Forfeiture entered on

         November 30, 2020. The Court’s Preliminary Order of Forfeiture instructed any

         person with an interest in any of the above-listed property to file a Petition with the

         Court. (Filing No. 86).

3.       The United States published notice on an official internet government forfeiture

                                                1
     8:19-cr-00286-JFB-MDN Doc # 104 Filed: 02/12/21 Page 2 of 2 - Page ID # 353


         site, www.forfeiture.gov, for thirty days, beginning December 1, 2020. (Filing No.

         102).

      4. On January 6, 2021, Vainey Cristol Tapia Borjas filed a Petition (Filing No. 96) with

         the Court and asserted a claim for the property located on South 50 th Street and

         the $21,000 U.S. currency.

5.       The United States has advised the Court that no person or entity has filed a petition

         with the Court to assert a claim to the Toyota Tacoma or the Jeep Compass. From

         a review of the Court file, the Court finds no Petitions have been filed.

6.       The Motion for Final Order of Forfeiture should be granted regarding the Toyota

         Tacoma and the Jeep Compass.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

         A. The Motion for Final Order of Forfeiture is hereby granted regarding the Toyota

             Tacoma and the Jeep Compass.

         B. All right, title, and interest in and to the Toyota Tacoma and the Jeep Compass

             held by any person or entity, is hereby forever barred and foreclosed.

         C. The Toyota Tacoma and the Jeep Compass are hereby forfeited to the United

             States of America.

         D. The United States is directed to dispose of the Toyota Tacoma and the Jeep

             Compass in accordance with law.



ORDERED this 12th day of February, 2021.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge


                                               2
